COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


                                                           §
    IN RE:                                                                       No. 08-18-00177-CR
                                                           §
    SHERIFF RICHARD WILES,                                                AN ORIGINAL PROCEEDING
                                                           §
    RELATOR.                                                                       IN MANDAMUS
                                                           §

                                                           §

                                                  OPINION

         El Paso County Sheriff Richard Wiles has filed a petition for writ of mandamus against the

Honorable Jesus Herrera, Judge of the County Criminal Court at Law No. 4 of El Paso County,

Texas. He asks that we order Respondent to set aside a bond order which compels Sheriff Wiles

to disregard a detainer placed by the United States Immigration and Customs Enforcement (ICE)

on Victor Reyes-Landeros in a criminal case styled The State of Texas v. Victor Reyes (cause

number 20170C09802).1 We conditionally grant mandamus relief.

                                        FACTUAL BACKGROUND

         Reyes-Landeros is charged with a misdemeanor offense in cause number 20170C09802

and the case is pending in the County Criminal Court No. 4. According to the mandamus petition,



1
   The real party in interest’s name is shown as “Victor Reyes” in the criminal case and he is identified in Sheriff
Wiles’ mandamus petition as “Victor Reyes Landeros”. In a letter to the Court, his attorney refers to the real party in
interest as “Victor Reyes-Landeros”. This summary will refer to the real party in interest as Reyes-Landeros.
the Department of Homeland Security placed an ICE detainer on Reyes-Landeros. On August 29,

2018, Respondent signed a bond order which provided for Reyes-Landeros’ release on a $2,000

personal recognizance bond.             The bond order contains several conditions and includes the

following language:

         NO DRIVING; RELEASE TO STREEET; EL PASO COUNTY SHERIFFS [sic]
         OFFICE TO DISREGARD ‘ICE HOLD’.

On August 30, 2018, the Court Coordinator for County Court at Law No. 4 sent Sheriff Wiles an

email which stated:

         Please take this as notice that a hearing has been set on case #20180C09802 for a
         Show Cause Hearing as to why you should not be held in contempt of court when
         a bond order was sent to the El Paso County Jail Annex with language that read
         ‘Release to street, El Paso County Sheriff’s office to disregard “ICE HOLD”.[’]
         Mr. Reyes Landeros was placed on the ICE list to be transferred to ICE custody
         and was subsequently detained by ice [sic]. Your presence is mandatory at the
         hearing scheduled for 9-14-18 @10 am. Thank you.2

Sheriff Wiles filed a written response and requested that the bond order be withdrawn. Respondent

denied the motion, but he continued the show cause hearing at Sheriff Wiles’ request and a new

hearing date has not been set.

                                                 ICE DETAINER

         In his sole issue, Sheriff Wiles asserts that Respondent clearly abused his discretion by

ordering him to disregard the ICE detainer.

                                                Standard of Review

         To be entitled to mandamus relief, the relator must make two showings: (1) that he has no

adequate remedy at law; and (2) that what he seeks to compel is a ministerial act. In re State ex

rel. Weeks, 391 S.W.3d 117, 122 (Tex.Crim.App. 2013); see In re State of Texas, 162 S.W.3d 672,


2
   It is unclear whether the trial court actually issued a show cause order and the mandamus petition does not state
whether Sheriff Wiles was personally served with the show cause order. Sheriff Wiles does not, however, raise any
issues related to defects in the contempt process and restricts his argument to a challenge to the underlying bond order.

                                                         -2-
675 (Tex.App.--El Paso 2005, orig. proceeding). The ministerial act requirement is satisfied if the

relator can show a clear right to the relief sought. Weeks, 391 S.W.3d at 122. A clear right to

relief is shown when the facts and circumstances dictate but one rational decision “under

unequivocal, well-settled (i.e., from extant statutory, constitutional, or case law sources), and

clearly controlling legal principles.”        Id., quoting Bowen v. Carnes, 343 S.W.3d 805, 810

(Tex.Crim.App. 2011). An issue of first impression can qualify for mandamus relief. Weeks, 391
S.W.3d at 122.

                                 Respondent’s Authority Related to Bail

        Sheriff Wiles argues that he is entitled to mandamus relief because the portion of the bond

order requiring him to ignore the ICE detainer placed on Reyes-Landeros is statutorily prohibited.

It is well understood that a defendant held in physical custody by one jurisdiction may be subject

to a detainer or hold placed on him by another jurisdiction. An “ICE hold” or “ICE detainer” is a

written notice issued by the U.S. Department of Homeland Security (DHS) to federal, state, and

local law enforcement agencies informing the agency that Immigration and Customs Enforcement

(“ICE”) intends to assume custody of an individual in the law enforcement agency’s custody once

the person is no longer detained by the law enforcement agency.3 Ex parte Huerta, No. 07-18-

00066-CR, 2018 WL 3446254, at *1 n.1 (Tex.App.--Amarillo July 17, 2018, pet. ref’d); Martinez

v. State, 449 S.W.3d 193, 202 n.3 (Tex.App.--Houston [1st Dist.] 2014, pet. ref’d)(referencing

information available on the U.S. Department of Homeland Security’s website). In addition to

providing notice, the ICE detainer serves two important functions by requesting the law

enforcement agency (1) to notify DHS as soon as practicable before an alien is released and (2) to

maintain custody of the alien for up to 48 hours beyond the preexisting release date so that DHS


3
  The Immigration Detainer form (Form I-247A) and DHS’s written policy related to issuance of ICE detainers are
available on DHS’s website. See https://ice.gov.

                                                     -3-
may assume custody. Ex parte Huerta, 2018 WL 3446254, at *1 n.1; Martinez, 449 S.W.3d at

202 n.3.

       Chapter 17 of the Texas Code of Criminal Procedure addresses matters related to bail. See

generally TEX.CODE CRIM.PROC.ANN. arts. 17.01-17.49. Bail is the security given by the accused

that he will appear and answer before the proper court the accusation brought against him and

includes a bail bond or a personal bond. TEX.CODE CRIM.PROC.ANN. art. 17.01. A bail bond is a

written undertaking entered into by the defendant and the defendant’s sureties for the appearance

of the principal therein before a court or magistrate to answer a criminal accusation. TEX.CODE

CRIM.PROC.ANN. art. 17.02.

       The County Criminal Court No. 4 is a statutory county court, and it has criminal jurisdiction

over misdemeanor cases in El Paso County.             See TEX.GOV’T CODE ANN. §§ 25.0003(a),

25.0731(a)(11), 25.0732. Respondent had discretion to set a personal recognizance bond for

Reyes-Landeros with respect to cause number 20170C09802. See TEX.CODE CRIM.PROC.ANN.

art. 17.03 (authorizing release of a defendant on personal bond). “When the accused has given the

required bond, either to the magistrate or the officer having him in custody, he shall at once be set

at liberty.” TEX.CODE CRIM.PROC.ANN. art. 17.29(a). Article 17.29(a)’s requirement that the

accused be “set at liberty” has not been interpreted to mean that the accused must be released from

all custody. See Castaneda v. State, 138 S.W.3d 304, 309-10 (Tex.Crim.App. 2003)(noting that

the sheriff did as the law required and, upon receipt of the bond, released the principal-defendant

from the custody of Hidalgo County and set him at liberty as to Hidalgo County, sheriff did not

have authority to accept a surety bond on a detainer filed by another jurisdiction). Respondent

does not have any express, implied, or inherent authority to order Reyes-Landers released from

the ICE detainer. Compare TEX.CODE CRIM.PROC.ANN. art. 51.13, § 16 (authorizing a local court



                                                -4-
to set bail or a bond for an individual arrested by and held in the physical custody of the local

authorities pursuant to extradition proceedings).     The Legislature has not enacted any law

authorizing a local court to order the release of a person held pursuant to an ICE detainer.

       Further, the Texas Legislature enacted Article 2.251 of the Code of Criminal Procedure in

2017 which requires law enforcement agencies to honor immigration detainer requests commonly

referred to as ICE detainers. The statute provides that:

       (a) A law enforcement agency that has custody of a person subject to an
           immigration detainer request issued by United States Immigration and Customs
           Enforcement shall:

       (1) comply with, honor, and fulfill any request made in the detainer request
       provided by the federal government; and

       (2) inform the person that the person is being held pursuant to an immigration
       detainer request issued by United States Immigration and Customs Enforcement.

TEX.CODE CRIM.PROC.ANN. art. 2.251(a)(effective September 1, 2017).

       While Sheriff Wiles was required, upon receipt of the personal bond, to release Reyes-

Landeros from the custody of El Paso County and set him at liberty as to El Paso County, he could

not release him to the street because it would violate the duty imposed on him by Article 2.251.

Not only did Respondent order Sheriff Wiles to violate his statutory duty under Article 2.251, the

bond order effectively set a personal bond on the ICE detainer. Respondent’s authority and

discretion to set a personal bond on the misdemeanor charge does not extend to the ICE detainer.

Consequently, the portion of the bond order requiring Sheriff Wiles to disregard the ICE detainer

and release Reyes-Landeros to the street is void.

       If an order is void, the relator need not show he lacks an adequate appellate remedy, and

mandamus relief is appropriate. In re Southwestern Bell Telephone Company, 35 S.W.3d 602, 605

(Tex. 2000). Even if the challenged portion of the bond order is not void, Sheriff Wiles does not



                                                -5-
have any right of appeal. Because Sheriff Wiles has shown he is entitled to mandamus relief, his

sole issue is sustained. The trial court is ordered to vacate that portion of its bond order directing

Sheriff Wiles to disregard the ICE hold and release Reyes-Landeros to the street. The writ of

mandamus will issue only in the event the trial court fails to comply.



April 24, 2019
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                -6-